11   RESNICK & LOUIS, P.C.
     SUE TRAZIG CAVACO, ESQ.
22   Nevada Bar No. 6150
     scavaco@rlattorneys.com
33   8925 West Russell Road, Suite 220
     Las Vegas, NV 89148
44   Telephone: (702) 997-3800
     Facsimile: (702) 997-3800
55   Attorneys for Defendant,
     Westcor Land Title Insurance Company
66                                UNITED STATES DISTRICT COURT
77                                      DISTRICT OF NEVADA
88   THE BANK OF NEW YORK MELLON,                        Civil Action No. 2:19-cv-00517-RFB-NJK
     F/K/A THE BANK OF NEW YORK, AS
99   TRUSTEE ON BEHALF OF THE                            STIPULATION AND ORDER
10   ALTERNATIVE LOAN TRUST 2005-62,                     FOR EXTENSION OF TIME FOR
10   MORTGAGE PASS-THROUGH                               DEFENDANT WESTCOR LAND
11   CERTIFICATES                                        TITLE INSURANCE COMPANY
11                                                       TO RESPOND TO PLAINTIFF’S
12                   Plaintiff,                          OPPOSITON TO DEFENDANT’S
12                                                       MOTION FOR LEAVE TO FILE
13   v.                                                  SUPPLEMENTAL AUTHORITIES
13                                                       AND COUNTERMOTION TO STAY
14   WESTCOR LAND TITLE INSURANCE                        LITIGATION [ECF NO. 37]
14   COMPANY,
15                                                       (Second Request)
15                    Defendant.
16
16
17          Plaintiff, The Bank Of New York Mellon, F/K/A The Bank Of New York, As Trustee On
17
18   Behalf Of The Alternative Loan Trust 2005-62, Mortgage Pass-Through Certificates (hereinafter
18
19   “BONY”), and Defendant Westcor Land Title Insurance Company, (“Westcor”), (collectively,
19
20   the “Parties”), by and through their respective attorneys of records, hereby agree and stipulate as
20
21   follows.
21
22          1.      On November 12, 2019, Westcor filed a Notice of Motion and Motion to file
22
23   Supplemental Authority [ECF No. 32] in Support of Motion to Dismiss [ECF No. 8] (“Motion”);
23
24          2.      BONY’s filed its Opposition [ECF No. 38] to Westcor’s Motion and
24
25   Countermotion to Stay Litigation [ECF No. 39] on December 18, 2019;
25
26          3.      Westcor’s Reply and Response to the Countermotion was due on December 25,
26
27   2019 (hereinafter “Responses”);
28
                                                     1
11          4.      On December 24, 2019, a First Stipulation and Order extending the time for

22   Westcor’s Responses [ECF No. 39] was filed due to the upcoming holidays;

33          5.      On January 1, 2020 the Court granted this request, allowing Westcor up to

44   January 10, 2020, to file its Responses [ECF No. 41];

55          6.      Westcor is currently considering whether a stipulation to stay litigation pending

66   the appeal to the Ninth Circuit in a related matter is warranted in this case, which would no

77   longer necessitate a response to the pending motions. However, counsel for Westcor needs

88   additional time to discuss the proposed stipulation with its client representative;

99          7.      As such, the Parties request an extension until January 17, 2020 for Westcor to

10
10   file its Responses;

11
11          8.      This extension is requested to allow Westcor to consider the proposed stipulation

12
12   to stay litigation and if a stipulation cannot be reached, to review and respond to the points and

13
13   authorities cited to in BONY’s Opposition and Countermotion;

14          9.      Counsel for BONY does not oppose the extension; and
14
15   ///
15
16   ///
16
17   ///
17
18   ///
18
19   ///
19
20   ///
20
21   ///
21
22   ///
22
23   ///
23
24   ///
24
25   ///
25
26   ///
26
27   ///

28
                                                       2
11          10.     This is the second request for an extension is made in good faith and not for

22   purposes of delay.

33                IT IS SO STIPULATED.

44   DATED this 10th day of January, 2020.             DATED this 10th day of January, 2020.

55   WRIGHT, FINLAY & ZAK, LLP                         RESNICK & LOUIS, P.C.

66
          /s/ Lindsay D. Robbins          _                /s/ Sue Trazig Cavaco          _
77   LINDSAY D. ROBBINS, ESQ.                          SUE TRAZIG CAVACO, ESQ.
     Nevada Bar No. 13474                              Nevada Bar No. 6150
88   7785 W. Sahara Avenue, Suite 200                  8925 West Russell Road, Suite 220
99   Las Vegas, NV 89117                               Las Vegas, NV 89148
     Attorneys for Plaintiff,                          Attorneys for Defendant,
10
10   The Bank Of New York Mellon, F/K/A                Westcor Land Title Insurance Company
     The Bank Of New York, As Trustee On
11
11   Behalf Of The Alternative Loan Trust
12   2005-62, Mortgage Pass-Through Certificates
12
13
13                                             ORDER
14
14          IT IS HEREBY ORDERED that Defendant, WESTCOR LAND TITLE INSURANCE
15
15   COMPANY, is granted an extension, up to and including January 17, 2020 to address BONY’s
16
16   Opposition [ECF No. 37] and respond to the Countermotion [ECF No. 38].
17
17          DATED: _____________________,
                    January 13, 2020.     2020.
18
18
                                               ________________________________
19                                              ______________________________________
19                                             RICHARD     F. BOULWARE,
                                                U.S. DISTRICT              II
                                                              MAGISTRATE COURT
20                                             UNITED
                                                JUDGE STATES DISTRICT JUDGE
20
21                                             DATED this
21
22
22
23
23
24
24
25
25
26
26
27

28
                                                   3
